Citation Nr: 1041698	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  07-26 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for a right hand disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1977 to May 1990.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which in pertinent part, denied service connection 
for a right hand disability.

The Veteran and his spouse appeared and testified at a formal RO 
hearing in May 2009 and at a personal hearing before the 
undersigned Veterans Law Judge sitting in Seattle, Washington in 
August 2010.  Transcripts from both hearings are contained in the 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§  3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) is applicable to this 
appeal.  The Court in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), found that the VCAA notice requirements applied to all 
elements of a claim.  Information concerning the VCAA, as well as 
Dingess notice, were provided to the Veteran by correspondence 
dated in August 2006.  

The Veteran filed a claim for a right hand disability in July 
2006.  He later testified that he injured his hand multiple times 
in service, including a laceration which became infected, and 
twice having his hand crushed in a cockpit hatch.  He further 
testified that his hand is stiff and painful, and that these 
symptoms started in service and progressed continuously.  

Service treatment records include several notes of treatment for 
right hand conditions.  In February 1979, he lacerated his right 
knuckle requiring four stitches to the knuckle and base of the 
right index finger.  He also suffered an avulsion of the right 
little finger.  Range of motion of the hand was within normal 
limits.  He was placed on a temporary profile for about a month.  
Weeks after the initial injury, the sutures were removed, and 
days later (late February 1979), the wound split at the suture 
line.  He developed an infection, with continued treatment until 
April 1979.  In June 1979, his right hand was caught in an 
airplane canopy, causing a laceration and "tissue damage" to 
the metacarpophalangeal joint of the first finger.  Initially, he 
had limited range of motion in all fingers of his right hand.  A 
June 1979 x-ray report of the right hand found no fracture.  In 
January 1983, he complained of a painful and stiff right wrist 
and chronic pain ever since a hand injury two years prior.  The 
pain was worse in cold weather.  On examination, the right hand 
had full range of motion, no deformity, no crepitation, and his 
x-rays were noted to be within normal limits.  He was assessed 
with possible traumatic arthritis or tendonitis.  A June 1989 
Periodic physical examination report noted the upper extremities 
to be normal.

In a October 1993 letter from the Vancouver Orthopedic Group, it 
was indicated that the Veteran lacerated his right small finger 
on the edge of metal roofing.  The impression was laceration, 
right little finger.  It was noted that there did not appear to 
be nerve or tendon involvement.

In a November 2006 private treatment record, the Veteran 
complained of severe right hand pain which stemmed from a crush 
injury while in the military years ago.  He stated that cold 
weather made his pain and stiffness worse.  The assessment was 
"most likely arthritis."

The Veteran has not been afforded a VA hand examination.  Under 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation (service connection) claims, the VA must provide a 
VA medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which the 
claimant qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  
Here, the evidence shows that the Veteran injured his right hand 
on several occasions in service, he has a diagnosis of "possible 
arthritis" from 2006, and he has testified that his right hand 
has been painful and stiff since his in-service injuries.  As 
such, on remand he should be afforded a VA nexus examination.

During his May 2009 formal RO hearing, the Veteran testified that 
he had received treatment for his right hand at the Vancouver 
VAMC.  During his August 2010 hearing, he testified that he had 
received treatment off and on since discharge from active service 
for his right hand, by both VA physicians and private physicians.  
On page four of the transcript he noted receiving treatment from 
local physician Dr. B., and receiving follow-up treatment with 
specialist Dr. C. in Vancouver, Washington.  He also reported 
recent treatment by a Dr. G.J. with Hudson's Bay Medical Clinic.  
Although he was provided with an additional 30 days to obtain and 
submit evidence from these private physicians, the claims file 
does not contain such treatment records.  As the claim is being 
remanded, the RO/AMC should request information and consent to 
release medical information forms from the Veteran for any 
treatment he has received for his right hand since his discharge 
from service in 1990.  Ongoing medical records should also be 
obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained if 
the material could be determinative of the claim.)

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA that 
treated him for his claimed right hand 
disability.  Of particular interest are 
records from Dr. B. and Dr. C. (noted on 
page 4 of the August 2010 hearing 
transcript), Dr. G.J. from Hudson's Bay 
Medical Clinic, and any outstanding 
Vancouver VAMC records.  After the Veteran 
has signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be inserted 
in the file.  The Veteran and his 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review

2.  Thereafter, the Veteran should be 
afforded a VA Hand, Thumb, and Fingers 
examination to determine the etiology of 
his claimed right hand disability.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims file and a copy of this remand must 
be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  The examination must be 
conducted following the guidelines in VA's 
Disability Worksheet for VA Hand, Thumb, 
and Fingers Examination.  

Following review of the claims file and an 
examination of the Veteran, the physician 
is requested to provide an opinion as to 
whether it is as least as likely as not 
(50 percent probability or greater) that 
any right hand disability had its onset in 
or was aggravated by the Veteran's active 
duty service, to specifically include the 
various injuries he incurred to his right 
hand in 1979.  Opinions should be provided 
based on the results of examination, a 
review of the medical evidence of record, 
and sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The Veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO must readjudicate the Veteran's 
claim of entitlement to service connection 
for a right hand disability on the basis 
of all the evidence on file and all 
governing legal authority.  If the benefit 
sought on appeal is not granted, the 
Veteran and his representative must be 
provided with a supplemental statement of 
the case (SSOC).  An appropriate period of 
time should then be allowed for a 
response, before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


